Order entered May 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

         VERBA KLINGSICK, DIANA KLINGSICK, AND JANA CARRASCO,
              INDIVIDUALLY AND ON BEHALF OF THE ESTATE
              OF WILLIAM R. KLINGSICK, DECEASED, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                           ORDER
       We GRANT appellees’ May 19, 2015 motion for an extension of time to file a brief.

Appellees shall file a brief by MONDAY, JUNE 22, 2015. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE